DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
     The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
     Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
     Acknowledgment is made of applicant’s claim for priority under 35 U.S.C. 120.

Drawings
     The originally filed drawings were received on 7/30/2020.  These drawings are acceptable.

Specification
     The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
     Claims 1-9 are objected to because of the following informalities:  
Claim 1 recites the limitation "the direction of light incidence" in line 7.  There is insufficient antecedent basis for this limitation in the claim.

Claim 3 recites the limitation "the outlet lens for the left lens system channel and the right lens system channel of the proximal optical assembly" in lines 1-3.  There is insufficient antecedent basis for this limitation in the claim.  The Examiner notes that the outlet lens, as recited in Claim 1, lines 5-7, is associated with the distal optical assembly and not with the proximal optical assembly or any of its structural features.
Claim 9 recites the limitation "the direction of light incidence" in line 7.  There is insufficient antecedent basis for this limitation in the claim.  
Appropriate correction is required.

Allowable Subject Matter
     Claims 1, 9 would be allowable if rewritten or amended to overcome the objections set forth in this Office action.
     Claims 2-8 would be allowable if rewritten to overcome the objections set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
     The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Application Publication US 2002/0161278 A1 to Nakamura.
WO 2017/104427 A1 to Ichihashi et al.
EP 1542053 B1 to Rovegno.
     This application is in condition for allowance except for the following formal matters: 
See Section 6 above regarding informalities with the claims.
     Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
     A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
     Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARNEL C LAVARIAS whose telephone number is (571)272-2315. The examiner can normally be reached M-F 10:30 AM-7 PM.
     Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx 

ARNEL C. LAVARIAS
Primary Examiner
Group Art Unit 2872
2/24/2022



/ARNEL C LAVARIAS/Primary Examiner, Art Unit 2872